DETAILED ACTION
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application. The new matter issues are highlighted below, see Claim Rejections - 35 USC § 112. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 contains the following limitation in question:
a method, comprising: by one or more computing devices:
receiving an input of an alternating current (“AC”) power from an AC power line; 
generating a sine wave that is initially synchronized with a frequency of the AC
power input;
upon determining that an instantaneous voltage level of the AC power input is zero at a time that is different from a time that a voltage level of the generated size-sine wave is zero, applying a momentary load to the AC power line;
determining that a time difference between a time that an instantaneous voltage level of the AC power input is zero and a time that a voltage level of the generated sine wave is zero after application of the momentary load is greater than a configured value; and
at least in part in response to determining that the time difference after application of the momentary load is greater than the configured value, determining that the AC power line has lost power.

The current application is a continuation application of application 16/600,361 (published as US 2020/0041579). Application 16/600,361 is a continuation of application 15/261,860 (published as US 2018/0074136). 
The above claimed steps of “upon determining that an instantaneous voltage level of the AC power input is zero at a time that is different from a time that a voltage level of the generated size-sine wave is zero, applying a momentary load to the AC power line” is not supported in the parent applications. 
The claimed steps of “determining that a time difference between a time that an instantaneous voltage level of the AC power input is zero and a time that a voltage level of the generated sine wave is zero after application of the momentary load is greater than a configured value; and
at least in part in response to determining that the time difference after application of the momentary load is greater than the configured value, determining that the AC power line has lost power” are not supported in the parent applications, nor the original filed specification of this application. 

The parent applications discuss determing a time delay between zero crossings of the AC line input signal and the generated sine wave, however, this is not sufficient to support the newly claimed subject matter. The specification appears to use the zero crossings as a means to see if the two signals are synchronized, i.e. if they match, when comparing instantaneous voltage values between the signals to see if the difference between voltage values exceeds a threshold. The specification does not contain clear support for the newly claimed limitations bolded above. 

Claim 31 contains the following limitation in question:
a tangible, non-transitory, computer-readable media having software encoded thereon, the software when executed by a processor operable to:

upon a determination that an instantaneous voltage level of the AC power input is zero at a time that is different from a time that a voltage level of the generated sine wave is zero, pulse a power transistor to conduct current from the AC power line through a load resistor;
determine that a time difference between a time that an instantaneous voltage level of the AC power input is zero and a time that a voltage level of the generated sine wave is zero after pulsing the power transistor is greater than a configured value; and
in response to determining that the time difference after pulsing the power transistor is greater than the configured value, determine that the AC power line has lost power.

For the same reasoning giving above in relation to independent claim 21, the parent specifications and/or the original filed specification of this application do not contain support in relation to the bolded limitations listed above.

Claim 37 contains the following limitation in question:
a system, comprising:
	a processor adapted to execute one or more processes; and

generate a sine wave that is initially synchronized with a received alternating current (“AC”) power input from an AC power line and of an equivalent frequency to the AC power input;
upon a determination that an instantaneous voltage level of the AC power input is zero at a time that is different from a time that a voltage level of the generated sine wave is zero, pulse a power transistor to conduct current from the AC power line through a load resistor;
determine after each of a plurality of pulses that a time difference between a time that an instantaneous voltage level of the AC power input is zero and a time that a voltage level of the generated sine wave is zero after pulsing the power transistor is greater than a configured value; and
in response to determining in at least two successive determinations that the time difference is greater than the configured value, determine that the AC power line has lost power.

For the same reasoning giving above in relation to independent claim 21, the parent specifications and/or the original filed specification of this application do not contain support in relation to the bolded limitations listed above.

Claims 22-30, 32-36, and 38-40 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claims 21, 31, or 37.
Claim 25 further contains the following limitation in question:
the method of claim 21, further comprising:
upon determining that the time difference after application of the momentary load is greater than the configured value, applying a momentary load to the AC power line a second time; and
determining that a time difference between a time that an instantaneous voltage level of the AC power input is zero and a time that a voltage level of the generated sine wave is zero after the second application of the momentary load is also greater than the configured value, 
wherein the determining that the AC power line has lost power is in response to both determining that the time difference after the second application of the momentary load is greater than the configured value and determining that the time difference after application of the momentary load is greater than the configured value.

	Claim 26 further contains the following limitation in question:
the method of claim 25, further comprising repeating the steps of applying a momentary load and determining a time difference until a configured number of determinations that the time difference of the AC power line after application of the momentary load is greater than the configured value has been reached.



Claim 34 further contains the following limitation in question:
the computer-readable media of claim 31, the software when executed by the processor being further operable to:
upon the determination that the time difference is greater than the configured value, pulse the power transistor to conduct current from the AC power line through the load resistor a second time;
determine that a time difference between a time that an instantaneous voltage level of the AC power input is zero and a time that a voltage level of the generated sine wave is zero after pulsing the power transistor the second time is greater than the configured value; and
wherein the determining that the AC power line has lost power is in response to both determining that the time difference after pulsing the power transistor the second time is greater than the configured value and that the time difference after pulsing the power transistor is greater than the configured value.

Claim 35 further contains the following limitation in question:
the computer-readable media of claim 34, the software when executed by the processor being further operable to repeat the steps of pulsing the power transistor and determining a time difference until a configured number of determinations that the time difference is greater than the configured value has been reached.



Response to Arguments
Applicant’s arguments, filed 2/23/2021, have been fully considered. 
Applicant argues that the claim amendments resolve the prior 112 Claim Rejections. The examiner agrees as the previously discussed new matter and indefinite limitations have been removed/resolved, however, the newly presented claim amendments also raise new matter rejections, see Claim Rejections - 35 USC § 112. 
Applicant argues that specification supports the claim amendments. The applicant cites paragraphs 0017-0018, 0037, 0039-0043, and 0051 for support. 
The applicant indicates the specification provides support for comparing the zero crossing of the signals to determine if the signals match. The examiner agrees in relation to that aspect, however, the examiner does not see clear support using the zero crossing of the signals in relation to the newly presented limitation of 
upon determining that an instantaneous voltage level of the AC power input is zero at a time that is different from a time that a voltage level of the generated size-sine wave is zero, applying a momentary load to the AC power line;
determining that a time difference between a time that an instantaneous voltage level of the AC power input is zero and a time that a voltage level of the generated sine wave is zero after application of the momentary load is greater than a configured value; and
at least in part in response to determining that the time difference after application of the momentary load is greater than the configured value, determining that the AC power line has lost power.

Applicant’s augments cite paragraphs 0041-0043 to teach using the results of a comparison, to see if they are greater than a threshold, for applying a momentary load to the system. However the described comparison in relation to applying the momentary load relates to a voltage difference, not a time difference between zero crossings, see specification paragraphs 0037-0042. The specification does not describe using the time difference between zero crossings in relation to applying a momentary load when the time difference exceeds a threshold. 
As best understood by the examiner, the specification provides support to using the time difference between zero crossings of the signals to see if the signals match, i.e. if the signals are properly lined up in time, before comparing the instantaneous voltage values between the signals. If they don’t match, then the microcontroller 110 configures the sine wave to be incrementally ahead of or behind the AC line input 160, then the microcontroller 110 compares the two signals with a time delay on the leading signal. The time delay allows the two signals to be mathematically synchronized and compared at a similar time since the last zero crossing of each, see paragraph 0039 of the specification. This is not same as using the zero-crossing value as currently claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865